Motion to Dismiss Application for Rehearing
“Now Into Court, through undersigned counsel, comes Heard Motor Company, Inc., and Maryland Casualty Company, defendants in the above entitled and captioned cause, and with respect show:
“1.
“That on or about February 15, 1954, this Honorable Court rendered its opinion awarding judgment to the plaintiff herein for workmen’s compensation.
“2.
“That subsequent thereto and within’.the delays allowed by law, defendants filed in this Honorable Court an application for rehearing.
“3.
“That subsequent to the filing of the application for rehearing, an amicable settlement of this case was reached between plaintiff and defendants.
“4.
“That defendants herein desire that the application for rehearing filed by them be withdrawn.
“Wherefore, defendants pray that the application for rehearing filed by them be withdrawn.
“Defendants further pray for all orders necessary and for general and equitable relief.
“Cook, Clark & Egan “By: /s/ Sidney E. Cook “Sidney E. Cook “Attorneys for Defendants.”
HAWTHORNE, Justice.
Order
Considering the foregoing motion,
It is hereby ordered that defendants, Heard Motor Company, Inc., and Maryland Casualty Company be and they are hereby permitted to withdraw the application for rehearing filed herein.